I would grant the writ application in part for the reasons assigned by Judge McDonald. Specifically, I disagree with the lower courts' findings that defendant did not reasonably controvert plaintiff's claim for disputed compensation, where defendant presented a surveillance video arguably showing inconsistencies in plaintiff's version of events, medical records countering *259a work-related accident, and confirmation of those medical records by a doctor in his deposition. Thus, I agree with Judge McDonald that defendant did reasonably controvert plaintiff's claim in this instance through its factual and medical evidence, and plaintiff is not entitled to the award of penalties and attorney's fees as awarded by the court below. See La. R.S. R.S. 23:1201(F)(2) ("[t]his Subsection shall not apply if the claim is reasonably controverted or if such nonpayment results from conditions over which the employer or insurer had no control."). In all other respects, I would deny this application.